Citation Nr: 1025490	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  03-27 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a bilateral arm 
disability.  

3.  Entitlement to service connection for a bilateral hand 
disability.  

4.  Entitlement to an increased rating for postoperative 
hemorrhoids, perirectal abscess, and anal fistula, currently 
assigned a 30 percent evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to October 
1982.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In March 2006, the Board remanded this case to the RO so that 
additional evidentiary development could be undertaken.  
Specifically, the Veteran's claim was remanded so that the RO 
could (1) contact the Veteran and ask that he provide VA with 
copies of any evidence in his possession which are relevant to 
his claims, (2) ask the Veteran to identify any treatment he has 
received for his hemorrhoid/anal condition since January 2002 and 
obtain treatment records for this condition, and (3) schedule the 
Veteran for VA neurological and orthopedic examinations to 
determine the likelihood that the Veteran's cervical spine, 
bilateral arm, and/or bilateral hand disabilities are related to 
service.  A review of the claims file indicates that some of the 
Board's remand directives were complied with.  In letters dated 
April 2006 and December 2006, the RO contacted the Veteran and 
asked that he provide the VA with any additional evidence 
relevant to his claims as well as information regarding treatment 
he received for his hemorrhoid/anal condition since January 2002 
to substantiate his assertions that his condition has worsened.  
The RO also scheduled the Veteran for an appropriate VA 
examination in May 2007.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Unfortunately, the May 2007 opinion obtained upon 
remand is not an adequate one with respect to the Veteran's 
claims seeking service connection for a cervical spine, bilateral 
arm and bilateral hand disability.  

The issues of entitlement to service connection for a 
cervical spine disability, a bilateral arm disability and 
a bilateral hand disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's postoperative hemorrhoids, perirectal abscess, 
and anal fistula are not manifested by extensive leakage and 
fairly frequent involuntary bowel movements or complete loss of 
sphincter control.  

2.  The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected postoperative hemorrhoids, perirectal 
abscess, and anal fistula, is inadequate.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for 
service-connected postoperative hemorrhoids, perirectal abscess, 
and anal fistula have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7332 (2009).  

2.  The criteria for referral of the service-connected 
postoperative hemorrhoids, perirectal abscess, and anal fistula, 
for consideration on an extraschedular basis are not met.  38 
C.F.R. § 3.321(b)(1) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assure that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I.	The Merits of the Claim

The Veteran contends that he is entitled to a rating in excess of 
30 percent for his service-connected postoperative hemorrhoids, 
perirectal abscess and anal fistula.  For the reasons that 
follow, the Board concludes that an increased rating is not 
warranted.  

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions in 
civilian occupations.  Generally, the degree of disabilities 
specified are considered adequate to compensate for considerable 
loss of working time from exacerbation or illness proportionate 
to the severity of the several grades of disability.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities and 
the criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the 
same disability under various diagnoses, known as pyramiding, is 
to be avoided.  38 C.F.R. § 4.14 (2009). 

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and demonstrated 
symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  Thus, the Board has considered the propriety of 
assigning a higher, or separate, rating under another diagnostic 
code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995

In this case, the Veteran's service connected postoperative 
hemorrhoids, perirectal abscess, and anal fistula is rated under 
Diagnostic Code 7332.  Under this Diagnostic Code, impairment of 
sphincter control of the rectum and anus provides a 30 percent 
rating if the impairment is manifested by occasional involuntary 
bowel movements that necessitate the wearing of a pad.  A 60 
percent rating is appropriate if the impairment is manifested by 
extensive leakage and fairly frequent involuntary bowel 
movements.  A 100 percent rating is provided if the impairment is 
manifested by complete loss of sphincter control.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7332 (2008).  All other Diagnostic Codes 
for the digestive system have been reviewed and no other codes 
are relevant to the appellant's claim.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the Veteran 
is not entitled to an evaluation in excess of 30 percent for his 
service-connected postoperative hemorrhoids, perirectal abscess, 
and anal fistula.  In this regard, the Board notes that the 
Veteran underwent a hemorrhoidectomy in November 1998.  The 
operative notes indicate the Veteran underwent his first 
hemorrhoidectomy twenty years prior and since that procedure he 
has experienced "prolapsing hemorrhoids with mucoid drainage" 
that is occasionally painful.  It was further noted that the 
drainage had become so problematic that the Veteran had to wear 
an absorptive pad to control it.  

The Veteran underwent a VA examination in October 2001.  During 
the examination, the physician reviewed the Veteran's medical 
history with him and noted that the Veteran's anal sphincter was 
damaged when he underwent extensive rectal surgery in service.  
The physician noted that since this time, the Veteran has been 
"incontinent of stool" and has to wear pads on a daily basis.  
The Veteran reported that during the summer he changes his pads 
four to five times a day.  Physical examination showed a 
"patulous appearance of the rectum" and no evidence of a 
fissure.  The physician noted that the Veteran did have some 
fecal leakage on his pad.  Further examination indicated that the 
Veteran had a fair internal sphincter tone, that the rectal wall 
felt normal and that the prostate was normal.  

The Veteran was afforded another VA examination in May 2007.  
During the examination, the Veteran reported that his hemorrhoids 
were currently benign and stable.  The examiner noted that the 
Veteran did not have a history of rectal bleeding, rectal 
prolapse, recurrent anal infections or proctitis.  In discussing 
the Veteran's current symptoms, the examiner wrote that the 
Veteran's symptoms did not include burning, diarrhea, pain and 
tenesmus.  However it was noted that the Veteran did suffer from 
anal itching and difficulty passing stool.  When evaluating the 
Veteran's present health, the examiner found that there were no 
hemorrhoids present, and that an anorectal fistula, an anal or 
rectal stricture, and a rectal prolapse were not present.  It was 
further noted that the sphincter was not impaired and there was 
no history of fecal incontinence or perianal discharge.  

There was no discussion with respect to whether the Veteran 
continues to wear pads on a daily basis, however, when asked if 
there was a history of fecal incontinence or perianal discharge, 
the Veteran responded that there was not.  The Board notes that 
the RO sent the Veteran letters in April and December 2006 
providing him with several opportunities to supplement the record 
with medical treatment records to substantiate his claim that his 
service-connected disability had worsened.  However, the 
remainder of the Veteran's medical records are silent with 
respect to his service-connected disability.  In addition, the 
Veteran does not discuss whether he has experienced an increased 
or extensive amount of leakage or involuntary bowel movements in 
his statements.  Furthermore, examination of his sphincter showed 
that the sphincter was not impaired.  Based on the most recent 
medical opinion to date, it appears as though the Veteran's 
symptoms have improved since his last VA examination in October 
2001.  

The general picture presented by the clinical evidence with 
regard to the Veteran's postoperative hemorrhoids, perirectal 
abscess, and anal fistula, is one that more closely approximates 
the constellation of symptomatology contemplated in the rating 
criteria for a 30 percent evaluation.  Therefore, the Board finds 
that the Veteran is not entitled to an evaluation in excess of 30 
percent under Diagnostic Code 7332.  

Additionally, as the record contains no evidence showing that the 
Veteran is entitled to a higher rating for his service-connected 
postoperative hemorrhoids, perirectal abscess and anal fistula, 
no staged ratings are appropriate.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Thus, the Board finds that the current 30 
percent evaluation is appropriate for the entirety of the rating 
period.  See 38 C.F.R. § 4.114, Diagnostic Code 7332 (2009).  

II.	Extraschedular Consideration

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulations, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular scheduler standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set 
forth a three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the Veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the Veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry, that is, 
whether the Veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.  

With regard to the Veteran's service-connected postoperative 
hemorrhoids, perirectal abscess, and anal fistula, the evidence 
of record does not reflect that the Veteran's disability picture 
is so exceptional as to not be contemplated by the rating 
schedule.  There is no unusual clinical picture presented, nor is 
there any other factor which takes the disability outside the 
usual rating criteria.  The rating criteria for the Veteran's 
currently assigned 30 percent disability rating contemplate his 
symptoms at their worst, including occasional involuntary bowel 
movements necessitating the wearing of a pad, and there are no 
symptoms left uncompensated or unaccounted for by the assignment 
of a schedular rating.  As such, the threshold issue under Thun 
is not met and any further consideration of governing norms or 
referral to the appropriate VA officials for extraschedular 
consideration is not necessary.

Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for an increased evaluation for 
his postoperative hemorrhoids, perirectal abscess, and anal 
fistula.  

III.	The VCAA

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the 
Court held that, upon receipt of an application for a service 
connection claim, VA is required to review the evidence presented 
with the claim and to provide the claimant with notice of what 
evidence not previously provided will help substantiate his/her 
claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

A letter dated in July 2001 satisfied the duty to notify 
provisions concerning the increased rating claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
Veteran's claim was subsequently readjudicated in the July 2003 
Statement of the Case (SOC) and the August 2009 Supplemental 
Statement of the Case (SSOC).  The Veteran received notice of the 
Court's decision in Dingess in the April 2006 letter; after the 
initial adjudication and subsequent readjudication of the 
Veteran's claim.  Although this letter was not sent prior to 
initial adjudication and readjudication of the Veteran's claim, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice and was provided over three years to 
respond with additional argument and evidence and the claim was 
readjudicated and an additional SSOC was provided to the Veteran 
in August 2009.  See Prickett v. Nicholson 20 Vet. App. 370 
(2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the claims file and were reviewed by both the RO and the 
Board in connection with the Veteran's claim.  In the April 2006 
and December 2006 letters, the RO informed the Veteran that they 
had requested copies of his treatment records from all the 
designated hospitals he had received treatment at.  The RO also 
asked that the Veteran provide any additional information about 
his medical records so the RO could request them.  The Veteran 
provided the necessary information and has not referenced any 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to his claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was afforded a VA examination in May 2007 with 
respect to his claim.  The examination included a review and 
discussion of the Veteran's existing medical records, a 
discussion with the Veteran regarding his medical history, and a 
thorough physical examination.  In assessing the level of 
disability of the Veteran's service-connected postoperative 
hemorrhoids, perirectal abscess, and anal fistula, the examiner 
reviewed the Veteran's medical history with him, recorded his 
current complaints, and conducted an appropriate physical 
examination before rendering an opinion which fully addresses the 
rating criteria that is relevant to rating the disability in this 
case.  The Board therefore concludes that the Veteran's claim can 
be adjudicated on the evidence of record.  See 38 C.F.R. § 4.2 
(2009).  The Veteran and his representative have not contended 
otherwise.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).


ORDER

An evaluation in excess of 30 percent for service-connected 
postoperative hemorrhoids, perirectal abscess, and anal fistula, 
is denied.  


REMAND

Reason for remand:  To ensure compliance with a prior remand and 
obtain a clarifying medical opinion.  

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  

The Veteran contends that he suffers from a cervical spine 
disability as a result of his military service.  Specifically, he 
maintains that while serving as an Infantryman and taking part in 
combat-related operations during his tours of duty in Vietnam, he 
was knocked around, thrown out of a helicopter and suffered from 
a "bomb concussion" which led to a ruptured disk in his neck.  
See Veteran's Statements, dated June 2001, September 2001 and 
March 2002, see also May 2007 VA examination report, Veteran's 
medical history.  The Veteran also asserts that his bilateral arm 
and hand condition, specifically the numbness, uncontrolled 
shaking and pain in his upper extremities, is also due to the 
degeneration of the disc in his neck.  See Veteran's Statement, 
dated March 2002.  

With respect to evidence of an in-service incurrence of a disease 
or injury, the file reflects that the Veteran served two tours of 
duty in Vietnam, in the course of which he earned numerous awards 
and decorations, including the Bronze Star Medal with "V" 
device (for heroism) and the Combat Infantryman Badge.  In 
addition, he was awarded the Air Medal and Bronze Star, with Oak 
Leaf Cluster, all for meritorious achievement.  In the case of 
any Veteran who engaged in combat with the enemy in active 
service, the VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been incurred 
in or aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that there is 
no official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable doubt 
in favor of the Veteran.  Service-connection of such injury or 
disease may be rebutted by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

However, the relaxed evidentiary burden relates only to the issue 
of service incurrence, and not to whether the Veteran has a 
current disability or whether a current disability is linked to 
the incident in service; as this question requires medical 
evidence.  See Huston v. Principi, 18 Vet. App. 395, 402 (2004); 
Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Upon review of 
the medical evidence of record, the Board notes that the Veteran 
is shown to have current disabilities of the cervical spine, the 
bilateral arms and the bilateral hands.  While the Veteran has 
provided various stories with respect to the circumstances 
surrounding how he was injured in service, the Board acknowledges 
that the Veteran's duties as an Infantryman and participation in 
combat-related operations may have exposed him to explosions and 
other events which thereby caused him to suffer injuries, 
including possible resonations within his brain, or as he termed 
"bomb concussions."  However, the record does not contain an 
adequate medical opinion with respect to whether the Veteran's 
current diagnoses are related to his military service.  

In a May 2001 letter, the Veteran's private physician, Dr. J.D., 
stated that the Veteran's reported history of a traumatic injury 
in Vietnam "may have contributed to the advanced degeneration of 
his cervical discs," and further opined that the advanced 
spondylosis in the Veteran's cervical spine is most likely due to 
his service in the Vietnam War.  The Board acknowledges that 
these statements allude to a possible connection between the 
Veteran's current cervical spine disability and service.  
However, this opinion is too speculative in nature and therefore 
cannot be relied upon in rendering a decision.  See Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinions expressed in terms of 
"may" also implies "may or may not" and is too speculative to 
establish medical nexus).  

The Board also acknowledges the October 2001 VA examination 
report in which the examiner noted that "one can infer" that 
the Veteran's pathology started in and around 1966.  However, the 
Board finds that this opinion also suffers from a lack of 
specificity and certainty.  See e.g. McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is 
possible" and "it is within the realm of medical possibility" too 
speculative to establish medical nexus); Goss v. Brown, 9 Vet. 
App. 109, 114 (1996) (using the word "could not rule out" was too 
speculative to establish medical nexus); Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (medical opinion expressed only in terms such as 
"could have been" is not sufficient to reopen a claim of service 
connection).  

The Veteran was afforded another VA examination in May 2007 
wherein his claims file and medical records were reviewed.  After 
conducting an exhaustive physical examination of the Veteran's 
cervical spine, arms and hands and reviewing the Veteran's most 
recent MRI report dated in November 2006, the examiner concluded 
that the Veteran's cervical spine, bilateral arm, and bilateral 
hand disabilities were less likely as not due to an in-service 
injury.  The examiner based her opinion on the fact that there 
was no evidence or documentation of a cervical injury, a back 
injury, or any medical records during the Veteran's service 
regarding treatment received for his cervical, bilateral arm 
and/or bilateral hand disabilities.  

The Board finds the rationale underlying the examiner's opinion 
to be invalid and inadequate given that the Veteran participated 
in combat operations while serving in Vietnam, and the Board has 
already acknowledged that the Veteran's lay testimony is 
sufficient in establishing the occurrence of an in-service 
injury.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 
U.S.C.A. § 1154(b), a combat veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service).  Indeed, in the March 
2006 Board remand as well as the RO's request for examination, 
which was initiated in February 2007, the examiner was instructed 
to provide an opinion as to "whether it is at least as likely as 
not that any or all of [the Veteran's] conditions are due to an 
in-service injury, as described by the Veteran (whether or not 
shown in the service medical records)." (Emphasis added).  
Therefore, the May 2007 VA opinion should not have been based on 
the fact the Veteran's service treatment records did not show 
there to be cervical or back injuries or records indicating 
notations of or treatment received for cervical, bilateral arm 
and/or bilateral hand disabilities, which was the sole basis 
underlying the May 2007 examiner's ultimate determination.  

If VA undertakes to provide a medical examination, the Board must 
ensure that such examination is adequate.  See Barr v. Nicholson, 
21 Vet. 303, 311 (2007).  In this case, the Board does not find 
the VA examiner's opinion to be adequate as the medical examiner 
did not provide a valid rationale in support of her opinion.  As 
it is still unclear whether the Veteran's cervical spine, 
bilateral arm and bilateral hand disabilities are related to 
service, a remand for another VA medical opinion is necessary.  
38 C.F.R.§ 3.159(c)(4)(i).  


Accordingly, the case is REMANDED for the following action:

1.	The Veteran's claims file should be 
forwarded to an appropriate VA examiner 
for review.  The entire claims folder and 
a copy of this REMAND must be made 
available to the examiner.  The examiner 
is asked to review all pertinent private 
and VA treatment records as well as all 
prior VA examination reports.  After a 
review of all relevant records, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the Veteran's current cervical spine, 
bilateral arm, and/or bilateral hand 
disabilities are due to any in-service 
injuries, as described by the Veteran, 
regardless of whether these injuries are 
shown or documented in the Veteran's 
service treatment records.  

2.	Specifically, the opinion should address 
the likelihood as to the following:

a.	That any of the current cervical 
spine, bilateral arm, and/or 
bilateral hand disabilities currently 
present result from inservice 
injuries, as described by the 
Veteran;

b.	That any of the current cervical 
spine, bilateral arm and/or bilateral 
hand disabilities currently present 
result from injuries or symptoms 
shown in the service treatment 
records; such as the trembling in the 
fingers noted in April 1970 and/or 
the fracture of the Veteran's left 
hand noted in September 1978;

c.	That any current bilateral arm and/or 
hand disability is due to, or a 
manifestation of, the cervical spine 
disability; if so identify the 
related symptomatology.  

The complete rationale for all opinions 
expressed should be provided.  The 
examiner's opinion should not be based on 
whether the Veteran's service treatment 
records contain documentation or evidence 
of any form of injury to the cervical 
spine, bilateral arm and/or bilateral hand 
or treatment received for said injuries.  
In setting forth the conclusions, it would 
be helpful if the examiner would use the 
following language in his or her opinion, 
as may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood.)  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it. 

3.	Thereafter, adjudicate the claims on 
appeal, in light of all evidence received 
since the July 2003 statement of the case.  
In view of the Veteran's combat 
participation, the service connection 
claims must be adjudicated with 
consideration of 38 U.S.C.A. § 1154(b) 
(see discussion above, pages 2-3).  If the 
claim is denied, furnish the Veteran and 
his representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case is 
returned to the Board. 


The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of the remanded 
issues.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


